Case 2:15-bk-26483-BR   Doc 181 Filed 11/05/18 Entered 11/05/18 10:52:49   Desc
                          Main Document    Page 1 of 4
Case 2:15-bk-26483-BR   Doc 181 Filed 11/05/18 Entered 11/05/18 10:52:49   Desc
                          Main Document    Page 2 of 4
Case 2:15-bk-26483-BR   Doc 181 Filed 11/05/18 Entered 11/05/18 10:52:49   Desc
                          Main Document    Page 3 of 4
Case 2:15-bk-26483-BR   Doc 181 Filed 11/05/18 Entered 11/05/18 10:52:49   Desc
                          Main Document    Page 4 of 4
